Exhibit 10.1

SERIES B CONVERTIBLE PARTICIPATING PREFERRED STOCK

AND WARRANT PURCHASE AGREEMENT

This SERIES B CONVERTIBLE PARTICIPATING PREFERRED STOCK AND WARRANT PURCHASE
AGREEMENT (the “Agreement”) is dated as of October 27, 2009 by and among NovaRay
Medical, Inc., a Delaware Corporation (the “Company”), and each of the
Purchasers of shares of Series B Convertible Participating Preferred Stock and
Warrants of the Company whose names are set forth on Exhibit A hereto
(individually, a “Purchaser” and collectively, the “Purchasers”).

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Preferred Stock and Warrants

Section 1.1 Purchase and Sale of Stock. Upon the following terms and conditions,
the Company shall issue and sell to the Purchasers and each of the Purchasers
shall purchase from the Company the number of shares (the “Preferred Shares”) of
the Company’s Series B Convertible Participating Preferred Stock, par value
$0.0001 per share (the “Preferred Stock”), at a purchase price of $15.00 per
Preferred Share, convertible into shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), set forth opposite such
Purchaser’s name on Exhibit A hereto. The designation, rights, preferences and
other terms and provisions of the Series B Convertible Participating Preferred
Stock are set forth in the Certificate of Designation of the Relative Rights and
Preferences of the Series B Convertible Participating Preferred Stock attached
hereto as Exhibit B (the “Certificate of Designation”). The Company and the
Purchasers are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”), as promulgated by the United States Securities
and Exchange Commission (the “Commission”), under the Securities Act of 1933, as
amended (the “Securities Act”), or Section 4(2) of the Securities Act.

Section 1.2 Warrants. Upon the following terms and conditions and for no
additional consideration, each of the Purchasers shall be issued a warrant, in
substantially the form attached hereto as Exhibit C, to purchase up to a number
of shares of Common Stock equal to one hundred percent (100%) of the number of
Conversion Shares (as defined below) issuable as of the respective Closing (as
defined below), rounded down to the nearest whole share, as set forth opposite
such Purchaser’s name on Exhibit A hereto (the “Series B Warrants” and/or the
“Warrants”). Any shares of Common Stock issuable upon exercise of the Warrants
(and such shares when issued) are herein referred to as the “Warrant Shares.”
The Warrants shall expire five (5) years following the Initial Closing Date and
shall have an exercise price per share equal to its Warrant Price (as defined in
the applicable Warrant).

Section 1.3 NovaRay Note Holders. Subject to the terms and conditions of this
Agreement, at the Initial Closing (as defined below), the Company shall issue
and deliver to each Purchaser who is holder (each a “NovaRay Note Holder” and
collectively the “NovaRay Note Holders”) of a NovaRay Note or NovaRay Notes in
the aggregate principal amount plus accrued interest through



--------------------------------------------------------------------------------

October 27, 2009 as set forth opposite such NovaRay Note Holder’s name on
Exhibit A hereto, the Preferred Shares and Series B Warrants against delivery by
such NovaRay Note Holder to the Company of evidence of cancellation of the
NovaRay Note in a form reasonably acceptable to the Company. In addition, within
five (5) days of the Initial Closing, the Company will deliver to each NovaRay
Note Holder a cash payment equal to the amount of interest accrued on the
NovaRay Note between October 27, 2009 and the Initial Closing which is listed
beneath the caption “Interest Payment” opposite such NovaRay Note Holder’s name
on Exhibit A attached hereto (the “Accrued Interest Payment”).

Section 1.4 Conversion Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of shares of Common Stock equal to
one hundred ten percent (110%) of the number of shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all of the Preferred
Shares and exercise of all of the Warrants then outstanding. Any shares of
Common Stock issuable upon conversion of the Preferred Shares are herein
referred to as the “Conversion Shares”. The Preferred Shares, the Conversion
Shares and the Warrant Shares are sometimes collectively referred to as the
“Shares”.

Section 1.5 Purchase Price and Closings. In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the numbers of Preferred Shares and
Warrants set forth opposite their respective names on Exhibit A. The minimum
purchase price paid at the Initial Closing (as defined below) will be $3,000,000
(excluding any Purchase Price paid by cancellation of the NovaRay Notes) and the
maximum aggregate purchase price paid at all closings (including by cancellation
of the NovaRay Notes) will be $10,000,000 (the aggregate of all such purchase
prices paid at any Closing, the “Purchase Price”). The Preferred Shares and
Warrants may be sold and funded in separate closings (each, a “Closing”), in
each case pursuant to terms of this Agreement and provided that each Purchaser
executes a signature page hereto and to each of the other Transaction Documents
(as defined in Section 2.1(b) hereof) to which the Purchasers are a party, and
thereby agrees to be bound by and subject to the terms and conditions hereof and
thereof. All additional new Purchasers and all additional Preferred Shares and
Warrants to be purchased hereunder shall be reflected on Exhibit A, which shall
automatically be amended without any further action by any party hereto. The
initial Closing under this Agreement (the “Initial Closing”) shall take place on
or about October 27, 2009, or as soon thereafter as the Company has identified
Purchasers to invest at least $3,000,000 and all other conditions to closing
have been satisfied or waived (the “Initial Closing Date”). Each subsequent
Closing under this Agreement (each, a “Subsequent Closing”) shall take place
upon the mutual agreement of the Company and the Purchasers participating in
such Subsequent Closing, but in no event later than forty-five (45) days from
the Initial Closing Date (each, a “Subsequent Closing Date”). The Initial
Closing Date and each Subsequent Closing Date are sometimes referred to in this
Agreement as the “Closing Date”. Each Closing under this Agreement shall take
place at the offices of Sadis & Goldberg LLP, 551 Fifth Avenue, 21st Floor, New
York, New York 10176 at 10:00 a.m., New York time, or at such other time and
place as may be mutually agreed upon. Subject to the terms and conditions of
this Agreement, at each Closing the Company shall deliver or cause to be
delivered to each Purchaser participating in such Closing



--------------------------------------------------------------------------------

(x) a certificate for the number of Preferred Shares set forth opposite the name
of such Purchaser on Exhibit A hereto and (y) any other documents required to be
delivered pursuant to Article IV hereof. At each Closing, each Purchaser shall
cause its Purchase Price to be delivered by wire transfer to the Company.
Notwithstanding the foregoing, in lieu of paying in cash, the holders of the
NovaRay Notes shall pay their respective portion of the Purchase Price hereunder
through the cancellation of such holders’ NovaRay Notes in the respective
individual amounts as listed under “NovaRay Note Principal Amount” opposite such
NovaRay Note Holder’s name on Exhibit A; provided, however, that such payments
shall not be considered for purposes of determining whether the minimum purchase
price obligation has been satisfied.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser, as of the date hereof and as of each
Closing Date (except as set forth in the schedule of exceptions delivered by the
Company to a Purchaser at each Closing in which such Purchaser participates (the
“Schedule of Exceptions”) with each numbered Schedule corresponding to the
section number herein), as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Except as set forth on Schedule 2.1(a), the Company and each of its subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect (as
defined in Section 2.1(c) hereof).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 3.12), the Certificate of Designation,
the Warrants, the Omnibus Warrant Amendment (as defined in Section 3.27), in the
form attached hereto as Exhibit E and the Exchange Agreements (as defined in
Section 3.26), in the form attached hereto as Exhibit F (collectively, the
“Transaction Documents”) and to issue and sell the Shares and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.



--------------------------------------------------------------------------------

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof are set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock have
been duly and validly authorized. Except as set forth on Schedule 2.1(c) hereto,
no shares of Common Stock are entitled to preemptive rights or registration
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call relating to, or securities or rights convertible into, any
shares of capital stock of the Company. Except as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except as set forth on Schedule 2.1(c)
hereto, the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities. Except as set forth on Schedule 2.1(c) hereto, the Company is not a
party to, and it has no knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of the Company. The offer and sale
of all capital stock, convertible securities, rights, warrants, or options of
the Company issued prior to the Closing complied with all applicable Federal and
state securities laws, and no stockholder has a right of rescission or claim for
damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise impair the ability of the Company to perform
any of its obligations under this Agreement in any material respect; provided,
however, that any adverse effect that that is caused primarily by conditions
generally affecting the U.S. economy shall be deemed not to be a Material
Adverse Effect.

(d) Issuance of Shares. The Preferred Shares and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Preferred Shares, when paid for and issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and nonassessable and
entitled to the rights and preferences set forth in the Certificate of
Designation. When the Conversion Shares and the Warrant Shares are paid for and
issued in accordance with the terms of the Certificate of Designation and the
Warrants, respectively, such shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.

(e) No Conflicts. Except as set forth on Schedule 2.1(e) hereto, the execution,
delivery and performance of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder and the consummation by
the Company of the transactions contemplated herein and therein do not and will
not (i) violate any provision of the Company’s Certificate or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default)



--------------------------------------------------------------------------------

under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including Federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries are bound or affected, except, in all
cases other than violations pursuant to clauses (i) and (iv) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The business of the Company and its subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under Federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, or issue and sell the
Preferred Shares, the Warrants, the Conversion Shares and the Warrant Shares in
accordance with the terms hereof or thereof (other than (x) any consent,
authorization or order that has been obtained as of the date hereof, (y) any
filing or registration that has been made as of the date hereof or (z) any
filings which may be required to be made by the Company with the Commission or
state securities administrators subsequent to the Closing, any registration
statement which may be filed pursuant hereto, and the Certificate of
Designation); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.

(f) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(f), the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including material filed pursuant to Section 13(a) or
15(d) of the Exchange Act (all of the foregoing including filings incorporated
by reference therein being referred to herein as the “Commission Documents”).
The Company has delivered or made available to each of the Purchasers (through
the EDGAR system or otherwise) true and complete copies of the Commission
Documents. At the times of their respective filings, the Company has complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder and other federal,
state and local laws, rules and regulations applicable to such documents, and,
as of their respective dates, none of the Commission Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the Commission Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as



--------------------------------------------------------------------------------

may be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

(g) Subsidiaries. The Company does not have any subsidiaries. For the purposes
of this Agreement, “subsidiary” shall mean any corporation or other entity of
which at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.

(h) No Material Adverse Change. Other than as disclosed in the Company’s
Commission Documents, since June 30, 2009, neither the Company nor its
subsidiaries have experienced or suffered any Material Adverse Effect.

(i) No Undisclosed Liabilities. Except as set forth on Schedule 2.1(i), since
June 30, 2009 neither the Company nor any of its subsidiaries has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company or its subsidiaries, as
the case may be.

(j) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, other than with respect to the transactions contemplated by this
Agreement.

(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured indebtedness of the Company or any subsidiary,
or for which the Company or any subsidiary has commitments, in each case that
have not previously been set forth in the Commission Documents. For the purposes
of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed
money or amounts owed, whether individually or in aggregate, in excess of
$100,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Except as set forth on Schedule 2.1(k),
neither the Company nor any subsidiary is in default with respect to any
Indebtedness.



--------------------------------------------------------------------------------

(l) Title to Assets. Except as set forth on Schedule 2.1(l), each of the Company
and the subsidiaries has good and marketable title to all of its personal
property, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, or such that, individually or in the aggregate,
do not cause a Material Adverse Effect. Except as set forth on Schedule 2.1(l),
all leases material to the operation or the business of the Company and each of
its subsidiaries are valid and subsisting and in full force and effect. The
Company does not own any real property.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Commission Documents, there is no material action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or any other
proceeding pending or, to the knowledge of the Company, threatened, against or
involving the Company, any subsidiary or any of their respective properties or
assets. Except as set forth in the Commission Documents, there are no material
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
subsidiary or any officers or directors of the Company or subsidiary in their
capacities as such.

(n) Compliance with Law. The business of the Company and its subsidiaries, has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(o) Taxes. The Company and each of the subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.

(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary or any Purchaser with respect to the transactions contemplated
by this Agreement.



--------------------------------------------------------------------------------

(q) Material Agreements. Except as set forth on Schedule 2.1(q) and otherwise
set forth in the Commission Documents, neither the Company nor any subsidiary is
a party to any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act. Except as set forth on Schedule
2.1(q), the Company and each of its subsidiaries has in all material respects
performed all the obligations required to be performed by them to date under the
foregoing agreements, have received no notice of default and are not in default
under any Material Agreement now in effect, the result of which could cause a
Material Adverse Effect. Except as set forth on Schedule 2.1(q), no written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company or of any subsidiary limits the payment of dividends
on the Company’s Preferred Shares, other preferred stock, if any, or its Common
Stock.

(r) Intellectual Property. The Company and its subsidiaries own, or have rights
to use, all inventions, know-how, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses, trade
secrets and other similar rights that are necessary for the conduct of their
respective businesses now operated by them which the failure to so have would
have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Schedule 2.1(r) sets forth a
complete and accurate list of the Company’s material Intellectual Property
Rights. Neither the Company’s nor any subsidiary’s Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate, within three
years from the date of this Agreement. Neither the Company nor any subsidiary
has received written notice that the Intellectual Property Rights used by the
Company or any subsidiary violates or infringes upon the rights of any person.
To the knowledge of the Company, the Company and its subsidiaries’ Intellectual
Property Rights do not infringe any patent, copyright, trademark, trade name or
other proprietary rights of any third party, and there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or any subsidiary regarding any of the
Intellectual Property Rights used by the Company or any subsidiary. The Company
does not have any knowledge of an infringement by another person of any of its
Intellectual Property Rights by third parties and has no reason to believe that
any of its Intellectual Property Rights is unenforceable. The Company has taken
commercially reasonable security measures to protect the secrecy and
confidentiality of its Intellectual Property Rights.

(s) Transactions with Affiliates. Except as set forth on Schedule 2.1(s), there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company or any subsidiary on the one hand, and (b) on the other hand, any
officer, employee, consultant or director of the Company, or any of its
subsidiaries, or any person owning any capital stock of the Company or any
subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.



--------------------------------------------------------------------------------

(t) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Preferred Shares and the Warrants hereunder. Neither
the Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Shares, the Warrants or
similar securities to, or solicit offers with respect thereto from, or enter
into any preliminary conversations or negotiations relating thereto with, any
person, or has taken or will take any action, so as to bring the issuance and
sale of any of the Shares and the Warrants under the registration provisions of
the Securities Act and applicable state securities laws, and neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Preferred Shares and the Warrants.

(u) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D, a registration statement or statements
pursuant to Section 7.1, and the filing of the Certificate of Designation with
the Secretary of State of Delaware, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Preferred Shares and the Warrants, or for the performance by the
Company of its obligations under the Transaction Documents.

(v) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser. The Company acknowledges that nothing
contained herein, or in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that for reasons of administrative convenience
only, the Transaction Documents have been prepared by counsel for one of the
Purchasers and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have had the opportunity to retain their
own individual counsel with respect to the transactions contemplated hereby.



--------------------------------------------------------------------------------

(w) Insurance. The insurance policies owned and maintained by the Company that
are material to the Company are in full force and effect, all premiums due and
payable thereon have been paid (other than retroactive or retrospective premium
adjustments that the Company is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and the Company has received no notice of cancellation or
termination with respect to any such policy that has not been replaced on
substantially similar terms prior to the date of such cancellation.

Section 2.2 Representations, Warranties and Covenants of the Purchasers. Each
Purchaser hereby makes the following representations, warranties and covenants
to the Company (with respect solely to itself and not with respect to any other
Purchaser), as of the date hereof, and as of each Closing Date in which such
Purchaser is participating in a Closing:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Preferred
Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of this Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
members, managers or partners, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by such Purchaser and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of such Purchaser enforceable against such Purchaser in
accordance with the terms thereof.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
each Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not
(i) result in a violation of such Purchaser’s charter documents or bylaws or
other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser’s ability to perform its obligations hereunder). Such Purchaser is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Preferred Shares or acquire the Warrants in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
such Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.



--------------------------------------------------------------------------------

(d) Acquisition for Investment. Each Purchaser is acquiring the Preferred Shares
and the Warrants in the ordinary course of its business and solely for its own
account for the purpose of investment and not as a nominee or with a view to or
for sale in connection with distribution. Each Purchaser does not have a present
intention to sell the Preferred Shares or the Warrants in a manner that would
violate the registration requirements of Federal and state securities laws, nor
a present arrangement (whether or not legally binding) or intention to effect
any distribution of the Preferred Shares or the Warrants to or through any
person or entity; provided, however, that by making the representations herein
and subject to Section 2.2(h) below, such Purchaser does not agree to hold the
Shares or the Warrants for any minimum or other specific term and reserves the
right to dispose of the Shares or the Warrants at any time in accordance with
Federal and state securities laws applicable to such disposition. Each Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Preferred Shares or Warrants, nor will such Purchaser
engage in any short sale that results in a disposition of any of the Preferred
Shares or Warrants by such Purchaser, except in compliance with any applicable
state and Federal securities laws. Each Purchaser acknowledges that it is able
to bear the financial risks associated with an investment in the Preferred
Shares and the Warrants and that it has been given full access to such records
of the Company and the subsidiaries and to the officers of the Company and the
subsidiaries and has carefully reviewed and considered all such information as
it has deemed necessary or appropriate to conduct such Purchaser’s due diligence
investigation and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company.

(e) Status of Purchasers. Each Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer.

(f) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g) No General Solicitation. Each Purchaser acknowledges that the Preferred
Shares and the Warrants were not offered to such Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.



--------------------------------------------------------------------------------

(h) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(i) General. Such Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Shares.

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares. Each Purchaser
understands that nothing in the Agreement or any other materials presented to
such Purchaser in connection with the purchase and sale of the Preferred Shares
and Warrants constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Preferred Shares and Warrants.

(k) Risk of Loss; No Public Market. Each Purchaser understands that its
investment in the Preferred Shares and Warrants involves a significant degree of
risk, including a risk of total loss of such Purchaser’s investment. Each
Purchaser understands that there currently is no public market for the
securities of the Company; that the purchase price for the Shares was
established by negotiations between the Company and the Purchasers; and that no
representation is being made as to the future value of any of the Company’s
securities.

ARTICLE III

Covenants

The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees hereunder.

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Preferred Shares, Warrants, Conversion Shares and Warrant Shares as required
under Regulation D and applicable “blue sky” laws, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Preferred
Shares, the Warrants, the Conversion Shares and the Warrant Shares to the
Purchasers or subsequent holders.



--------------------------------------------------------------------------------

Section 3.2 Registration and Listing. Unless the Company obtains written consent
of Purchasers holding Preferred Stock representing more than fifty percent
(50%) of all Preferred Stock and so long as a Purchaser beneficially owns any of
the Preferred Stock, the Company shall (a) either (i) cause its Common Stock to
continue to be registered under Section 12(b) or 12(g) of the Exchange Act, or
(ii) continue to voluntarily file all reports required to be filed as if the
Company were so registered, and in any event shall comply in all respects with
its reporting and filing obligations under the Exchange Act, (b) comply with all
requirements related to any registration statement filed pursuant to this
Agreement, and (c) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. Subject to the terms of the Transaction Documents, the Company
further covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time, to enable the
Purchasers to sell the Common Stock of the Company issuable upon exercise or
conversion of the Preferred Stock and/or the Warrants without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144,
unless the Company obtains written consent of Purchasers holding Preferred Stock
representing more than fifty percent (50%) of all Preferred Stock and so long as
a Purchaser beneficially owns any of the Preferred Stock. Upon the request of
the Purchasers, the Company shall deliver to the Purchasers a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

Section 3.3 Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Preferred Shares or shall beneficially own
any Preferred Shares, or shall own Conversion Shares which, in the aggregate,
represent more than 2% of the total combined voting power of all voting
securities then outstanding, for purposes reasonably related to such Purchaser’s
interests as a stockholder, to examine and make reasonable copies of and
extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
subsidiary with any of its officers, consultants, directors, and key employees.
As a condition to such inspection, Purchasers shall keep such information
confidential; provided that such information may be disclosed (i) to the extent
required by applicable law, regulation or legal process, subpoena, civil
investigative demand or other similar process, (ii) to the extent reasonably
necessary in connection with the enforcement of rights under this Agreement,
(iii) to any governmental, judicial or regulatory authority requiring or
requesting such information, and (iv) to its directors, officers, employees,
accountants, and legal counsel who need to know such information.

Section 3.4 Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.

Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.



--------------------------------------------------------------------------------

Section 3.6 Reporting Requirements. If the Commission ceases making periodic
reports filed under the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall be obligated hereunder to purchase the Preferred
Shares or shall beneficially own any Shares:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

Section 3.7 Amendments. The Company shall not amend or waive any provision of
the Certificate or Bylaws of the Company in any way that would materially and
adversely affect the rights of the holders of the Preferred Stock and Warrants
without the consent of Purchasers holding more than fifty percent (50%) of all
Preferred Stock. No consideration shall be offered or paid to any holders of the
Preferred Stock and Warrants to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to Purchasers holding Preferred Stock representing more than
fifty percent (50%) of the aggregate outstanding shares of Preferred Stock or
Purchasers holding more than fifty percent (50%) of all shares issuable upon
exercise of all Warrants, as the case may be. The Company has not, directly or
indirectly, made any material agreements with any Purchasers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. All agreements with
any Purchasers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents shall be disclosed to Purchasers in the Initial Closing. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Purchaser has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

Section 3.8 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any subsidiary to perform under any Transaction Document.

Section 3.9 Distributions. So long as any Preferred Shares remain outstanding,
the Company agrees that it shall not (i) declare or pay any dividends or make
any distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company except for (y) repurchases of shares of Common



--------------------------------------------------------------------------------

Stock issued to or held by employees, officers, directors, or consultants of the
Company or its subsidiaries upon termination of their employment or services
pursuant to agreements providing for the right of said repurchase, and
(z) repurchases of shares of Common Stock issued to or held by employees,
officers, directors, or consultants of the Company or its subsidiaries pursuant
to rights of first refusal contained in agreements providing for such rights.

Section 3.10 Use of Proceeds. An estimated allocation of the net proceeds from
the sale of the Shares hereunder is set forth on Schedule 3.10 hereto. The net
proceeds from the sale of the Shares hereunder shall not be used by the Company
to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation except
for fractional shares as set forth in the Exchange Agreements.

Section 3.11 Reservation of Shares. So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares.

Section 3.12 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants in the form of Exhibit D
attached hereto (the “Irrevocable Transfer Agent Instructions”). Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.12 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement. If a Purchaser
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that a public sale, assignment or transfer of the
Shares may be made without registration under the Securities Act or the
Purchaser provides the Company with reasonable assurances that such Shares can
be sold pursuant to Rule 144 without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold,
the Company shall permit the transfer, and, in the case of the Conversion Shares
and the Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legend. The Company acknowledges that a
breach by it of its obligations under this Section 3.12 will cause irreparable
harm to the Purchasers by vitiating the intent and purpose of the transactions
contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.12 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.12, that the Purchasers shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.



--------------------------------------------------------------------------------

Section 3.13 Disposition of Assets. So long as any Preferred Shares remain
outstanding, neither the Company nor any subsidiary shall sell, grant, assign,
convey, mortgage, pledge, hypothecate, transfer or otherwise dispose of any of
its properties, assets and rights including, without limitation, its software
and intellectual property, to any person except for licenses or sales to
customers in the ordinary course of business or with the prior written consent
of the holders of a majority of the Preferred Shares then outstanding.

Section 3.14 Reporting Status. Unless the Company obtains written consent of
Purchasers holding Preferred Stock representing more than fifty percent (50%) of
all Preferred Stock and so long as a Purchaser beneficially owns any of the
Preferred Stock, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
cease filing reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.

Section 3.15 Disclosure of Transaction. The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Certificate of Designation, the form of Warrant, the form of
Warrant Amendment and the form of Exchange Agreement) as soon as practicable
following the Closing Date but in no event more than four (4) Trading Days
following the Closing Date, which Form 8-K shall be subject to prior review and
comment by counsel for the Purchasers. “Trading Day” means any day during which
the OTC Bulletin Board (or other quotation venue or principal exchange on which
the Common Stock is traded) shall be open for trading.

Section 3.16 [INTENTIONALLY OMITTED].

Section 3.17 Pledge of Securities. The Company acknowledges and agrees that the
Shares may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.

Section 3.18 [INTENTIONALLY OMITTED].

Section 3.19 DTC. Not later than the effective date of the Registration
Statement (as defined in Section 7.1), the Company shall cause its Common Stock
to be eligible for transfer with its transfer agent pursuant to the Depository
Trust Company Fast Automated Securities Transfer Program.



--------------------------------------------------------------------------------

Section 3.20 Sarbanes-Oxley Act. The Company shall use its best efforts to be in
compliance with the applicable provisions of the Sarbanes-Oxley Act.

Section 3.21 No Commissions in connection with Conversion of Preferred Shares.
In connection with the conversion of the Preferred Shares into Conversion
Shares, neither the Company nor any Person acting on its behalf will take any
action that would result in the Conversion Shares being exchanged by the Company
other than with the then existing holders of the Preferred Shares exclusively
where no commission or other remuneration is paid or given directly or
indirectly for soliciting the exchange in compliance with Section 3(a)(9) of the
Securities Act.

Section 3.22 Mergers and Acquisitions. Unless the Company obtains written
consent of Purchasers holding Preferred Stock representing more than fifty
percent (50%) of the aggregate outstanding amount of Preferred Stock or until
such time that all Preferred Stock has been converted into Conversion Shares,
the Company shall not by operation of law or otherwise, merge with, consolidate
with, acquire all or substantially all of the assets or capital stock of, or
otherwise combine with, any partnership, joint venture, trust, association,
corporation, limited liability company or other entity.

Section 3.23 Related Party Transactions. Unless the Company obtains written
consent of Purchasers holding Preferred Stock representing more than fifty
percent (50%) of the aggregate outstanding amount of Preferred Stock or until
such time that all Preferred Stock has been converted into Conversion Shares,
the Company shall not enter into, or agree to enter into, any agreement with any
member of the Board of Directors of the Company or Triple Ring Technologies,
Inc. (“Triple Ring”) except (i) such agreements identified in the Company’s Form
10-Q filed with the Commission on August 12, 2009 as in effect as of the Initial
Closing Date, (ii) agreements related to or in connection with services rendered
and expenses incurred under the Professional Services Agreement by and between
Triple Ring and the Company (the “PSA”) as in effect as of the Initial Closing
Date; (iii) agreements for other services rendered by Triple Ring not to exceed
twenty-five thousand dollars ($25,000) in any calendar month for such other
services unless the Company obtains the approval of the Audit Committee of its
Board of Directors for such excess amount; and (iv) the Exchange Agreements

Section 3.24 Additional Debt Financing. Unless the Company obtains written
consent of Purchasers holding Preferred Stock representing more than fifty
percent (50%) of the aggregate outstanding amount of Preferred Stock or until
such time that all Preferred Stock has been converted into Conversion Shares,
the Company shall not enter into any written agreements to incur debt financing
after the Initial Closing Date except the (i) Obligations (as defined below),
(ii) compensation, reimbursement or withholding amounts for employees and
service providers, (iii) amounts incurred with Triple Ring under the PSA and for
other services rendered not to exceed twenty-five thousand dollars ($25,000) in
any calendar month for such other services unless the Company obtains the
approval of the Audit Committee of its Board of Directors for such excess
amount, (iv) amounts arising out of the Company’s sublease agreement and
expenses associated with the Company’s facilities and (v) any other amounts in
an aggregate principal amount not to exceed $250,000. “Obligations” shall mean
all advances, liabilities and obligations for the payment of monetary amounts
owing by Company to the Purchasers arising under this Agreement or the
Transaction Documents including without limitation all fees, charges, claims,
expenses, attorneys’ fees and any other sum chargeable to the Company under this
Agreement or the Transaction Documents.



--------------------------------------------------------------------------------

Section 3.25 Subsequent Events. Within ten (10) days following receipt of a
written request from Vision Opportunity Master Fund, Ltd. (the “Lead Investor”),
the Company shall expand its Board of Directors by one (1) seat and ensure that
one (1) person selected by the Lead Investor be appointed for such seat on the
Board of Directors of the Company subject to satisfactory background check by
the Company’s independent auditors and approval of the Board of Directors of the
Company which approval shall not be unreasonably withheld.

Section 3.26 Exchange Agreement. The Company shall enter into Exchange
Agreements with all holders of its Series A-1 Preferred Stock and Common Stock
who, pursuant to this Agreement, invest an amount set forth opposite the name of
such Purchaser on Exhibit A hereto, substantially in the form attached hereto as
Exhibit F (the “Exchange Agreements”) and shall issue its Series B Preferred
Stock in exchange for its Series A-1 Preferred Stock and Common Stock pursuant
to the Exchange Agreements.

Section 3.27 Warrant Amendments. The Company shall enter into Warrant Amendments
with the Lead Investor, Purchasers and their affiliates concerning each of the
Lead Investor’s, Purchasers’ and their affiliates’ outstanding warrants
substantially in the form attached hereto as Exhibit E (the “Warrant
Amendments”).

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Preferred
Shares and the Warrants to each Purchaser (taken individually) is subject to the
satisfaction or waiver, at or before each Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date
applicable to such Purchaser as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

(d) Delivery of Purchase Price. The Purchase Price for the Preferred Shares and
Warrants has been delivered to the Company.

(e) Delivery of Transaction Documents. The Transaction Documents have been duly
executed and delivered by the Purchasers to the Company.

(f) Cancellation of NovaRay Notes and Security Agreement. The NovaRay Note
Holders shall have agreed to cancel their NovaRay Notes in accordance with this
Agreement. The NovaRay Note Holders and Vision Capital Advisors LLC shall have
agreed to terminate the Security Agreement dated as of July 2, 2009. The NovaRay
Note Holders shall have agreed to terminate the covenants of the Note and
Warrant Purchase Agreement dated as of July 2, 2009.

(g) Release of Lien. Counsel for the Company shall have received a UCC
termination statement from the Lead Investor releasing the current lien on all
Company assets in favor of the Lead Investor. Such termination statement shall
be held in trust by counsel for the Company until all conditions of Section 4.2
have been satisfied.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Shares. The obligation hereunder of each Purchaser to acquire and pay for
the Preferred Shares and the Warrants is subject to the satisfaction or waiver,
at or before each Closing, of each of the conditions set forth below. These
conditions are for each Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and shall be true and
correct in all material respects as of the Closing Date applicable to such
Purchaser as though made at that time (except for representations and warranties
that are expressly made as of a particular date, which shall be true and correct
in all material respects as of such date).

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.



--------------------------------------------------------------------------------

(e) Certificate of Designation of Rights and Preferences. Prior to the Closing,
the Certificate of Designation in the form of Exhibit B attached hereto shall
have been filed with the Secretary of State of Delaware.

(f) Certificates. The Company shall have executed and delivered to the
Purchasers the certificates for the Preferred Shares and the Warrants being
acquired by such Purchaser at the Closing (in each case, in such denominations
as such Purchaser shall request).

(g) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchasers (the “Resolutions”).

(h) Reservation of Shares. As of the Closing Date, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than (i) such number of shares of Common Stock equal to one
hundred ten percent (110%) of the number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all of the Preferred
Shares; and (ii) as of the date hereof, such number of shares of Common Stock
equal to one hundred ten percent (110%) of the number of shares of Common Stock
as shall from time to time be sufficient to effect the exercise of the Warrants
then outstanding.

(i) Transfer Agent Instructions. As of the Closing Date, the Irrevocable
Transfer Agent Instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

(j) Good Standing Certificates. Such Purchaser shall have received good standing
certificates showing the Company and any subsidiary are validly existing and in
good standing under the laws of the state of its incorporation.

(k) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate, (iii) the Bylaws, (iv) the Certificate of
Designation, each as in effect at the Closing, and (v) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.

(l) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.

(m) Warrant Amendments. The Company shall have delivered to the Purchasers an
executed copy of the Warrant Amendments, in substantially the form of Exhibit E
hereto.



--------------------------------------------------------------------------------

(n) Exchange Agreements. The Company shall have delivered to the Purchasers an
executed copy of the Exchange Agreements, in substantially the form of Exhibit F
hereto.

(o) Financial Advisor. The Company shall have engaged a consultant or financial
advisor acceptable to the Lead Investor.

(p) Material Adverse Effect. There have been no events or occurrences on or
before the Closing Date which, individually or in the aggregate, have had or
would reasonably be expected to have a Material Adverse Effect.

ARTICLE V

Stock Certificate Legend

Section 5.1 Legend. Each certificate representing the Preferred Shares and the
Warrants, and, if appropriate, securities issued upon conversion thereof, shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to reissue certificates representing any of the Conversion
Shares and the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Conversion Shares or the Warrant Shares
under the Securities Act is not required in connection with such proposed
transfer or (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act; and (b) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within five (5) business days. In the
case of any proposed transfer



--------------------------------------------------------------------------------

under this Section 5.1, the Company will use reasonable efforts to comply with
any such applicable state securities or “blue sky” laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Conversion Shares or
Warrant Shares is required to be issued to a Purchaser without a legend, in lieu
of delivering physical certificates representing the Conversion Shares or
Warrant Shares (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Shares and Conversion Shares is then in
effect), the Company shall cause its transfer agent to electronically transmit
the Conversion Shares or Warrant Shares to a Purchaser by crediting the account
of such Purchaser or such Purchaser’s Prime Broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement).

ARTICLE VI

Indemnification

Section 6.1 Indemnification of Purchasers. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, attorneys, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by any such
persons as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give prompt written notice
to the party required to provide indemnification under this Article VI (the
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give prompt notice. In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect to such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so



--------------------------------------------------------------------------------

assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

Section 6.3 Exclusive Remedy. After the Closing, the indemnities provided for
herein shall constitute the sole and exclusive remedy of any indemnified party
for damages arising out of, resulting from or incurred in connection with any
claims related to this Agreement or arising out of the issuance and sale of the
Preferred Shares and the Warrants.

ARTICLE VII

Registration Rights

Section 7.1 Piggyback Registration Rights. If at any time when there is not an
effective Registration Statement covering the Conversion Shares and Warrant
Shares, the Company shall determine to prepare and file with the Commission a
registration statement (a “Registration Statement”) relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, the Company shall send to each holder of the Preferred Shares and
Warrants written notice of such determination and, if within thirty (30) days
after receipt of such notice, or within such shorter period of time as may be
specified by the Company in such written notice as may be necessary for the
Company to comply with its obligations with respect to the timing of the filing
of such Registration Statement, any such holder shall so request



--------------------------------------------------------------------------------

in writing (which request shall specify the Conversion Shares and the Warrant
Shares intended to be disposed of by the Purchasers, if any), the Company will
cause the registration under the Securities Act of all Conversion Shares and the
Warrant Shares which the Company has been so requested to register by the
holder, to the extent required to permit the disposition of the Conversion
Shares and the Warrant Shares so to be registered; provided that if at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to such holder and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Conversion Shares and Warrant Shares in
connection with such registration (but not from its obligation to pay fees and
expenses in accordance with Section 8.1 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Conversion Shares and Warrant Shares being registered pursuant to this
Section 7.1 for the same period as the delay in registering such other
securities. The Company shall include in such Registration Statement all or any
part of such Conversion Shares and Warrant Shares such holder requests to be
registered; provided, however, that the Company shall not be required to
register any Conversion Shares and Warrant Shares pursuant to this Section 7.1
that are eligible for resale without limitations concerning the availability of
current public information pursuant to Rule 144 of the Securities Act. In the
case of an underwritten public offering, if the managing underwriter(s) or
underwriter(s) should reasonably object to the inclusion of the Conversion
Shares and Warrant Shares in such Registration Statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Conversion Shares and Warrant Shares would materially
adversely affect the offering contemplated in such Registration Statement, and
based on such determination recommends inclusion in such Registration Statement
of fewer or none of the Conversion Shares and Warrant Shares of the holders,
then (x) the number of Conversion Shares and Warrant Shares of the holders
included in such Registration Statement shall be reduced pro-rata among such
holders (based upon the number of Conversion Shares and Warrant Shares requested
to be included in the registration), if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Conversion Shares and Warrant
Shares, or (y) none of the Conversion Shares and Warrant Shares of the Holders
shall be included in such Registration Statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Conversion Shares and Warrant Shares; provided, however, that if securities are
being offered for the account of other persons or entities as well as the
Company, such reduction shall not represent a greater fraction of the number of
Conversion Shares and Warrant Shares intended to be offered by the holders than
the fraction of similar reductions imposed on such other persons or entities
(other than the Company).

Section 7.2 Assignment of Registration Rights. The rights of each Purchaser
hereunder, including the right to have the Company register for resale
Conversion Shares and Warrant Shares in accordance with the terms of this
Agreement, shall be automatically assignable by each Purchaser to any person who
acquires all or a portion of the Conversion Shares and the Warrant Shares if:
(i) the Purchaser agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or



--------------------------------------------------------------------------------

assignment, furnished with written notice of (A) the name and address of such
transferee or assignee, and (B) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws unless such securities are registered in a Registration
Statement pursuant to Section 7.1 (in which case the Company shall be obligated
to amend such Registration Statement to reflect such transfer or assignment) or
are otherwise exempt from registration, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section 7.2, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement, and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement. In addition, each
Purchaser shall have the right to assign its rights hereunder to any other
person with the prior written consent of the Company, which consent shall not
unreasonably be withheld. The rights to assignment shall apply to the Purchasers
(and to subsequent) successors and assigns.

Section 7.3 Underwriter Status. Subject to compliance with applicable law, the
Company may not deem any Purchaser to be an “underwriter” within the meaning of
the Securities Act within any Registration Statement nor file any such
Registration Statement that deems such Purchaser to be an “underwriter” without
the prior written consent of such Purchaser.

ARTICLE VIII

Miscellaneous

Section 8.1 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Notwithstanding the
foregoing sentence, the Company shall pay (i) all reasonable attorneys’ fees and
expenses (including disbursements and out-of-pocket expenses) incurred by the
Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated thereunder, which payment shall be made at the Initial
Closing (which fees and expenses shall not exceed $40,000), (ii) the filing and
declaration of effectiveness by the Commission of a Registration Statement
(which fees and expenses shall not exceed $7,500) and (iii) reasonable
attorneys’ fees and expenses (including disbursements and out-of-pocket
expenses) agreed upon in writing by the Company in connection with any
amendments, modifications or waivers of this Agreement or any of the other
Transaction Documents. The Company shall pay all reasonable fees and expenses
incurred by the Purchasers in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses but only if the Purchasers are
successful in any litigation or arbitration relating to such enforcement.



--------------------------------------------------------------------------------

Section 8.2 Specific Enforcement, Consent to Jurisdiction.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 8.2
shall affect or limit any right to serve process in any other manner permitted
by law.

Section 8.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents collectively contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of at a majority of the
Preferred Shares then outstanding, and no provision hereof may be waived other
than by an a written instrument signed by the party against whom enforcement of
any such amendment or waiver is sought. No such amendment shall be effective to
the extent that it applies to less than all of the holders of the Preferred
Shares then outstanding. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents or holders of Preferred Shares, as the
case may be.



--------------------------------------------------------------------------------

Section 8.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or by facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

If to the Company:     

39655 Eureka Drive

Newark, California 94560

Attn: Chief Executive Officer

Facsimile: (510) 291-3001

with copies to:     

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, California 94304-1018

Attn: Michael C. Phillips

Facsimile: (650) 494-0792

If to any Purchaser:      At the address of such Purchaser set forth on Exhibit
A to this Agreement, with copies to Purchaser’s counsel as set forth on Exhibit
A or as specified in writing by such Purchaser.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

Section 8.5 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a material right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

Section 8.6 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

Section 8.7 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.

Section 8.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than the indemnified parties under Article VI).



--------------------------------------------------------------------------------

Section 8.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 8.11 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closings
hereunder for a period of one year following the last Closing Date.

Section 8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature were the original thereof.

Section 8.13 Publicity. The Company agrees that it will not include in any
written materials, and will not include in any public announcement, the name of
the Purchasers without the consent of the Purchasers unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement.

Section 8.14 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.

Section 8.15 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Warrant Shares, the Certificate
of Designation and the other Transaction Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

NOVARAY MEDICAL, INC. By:  

/s/ Marc C. Whyte

  Marc C. Whyte, Chief Executive Officer

[Signature Page to Series B Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

VISION OPPORTUNITY

MASTER FUND, LTD.

By:  

/s/ Adam Benowitz

Name:  

Adam Benowitz

Title:  

Portfolio Manager

[Signature Page to Series B Stock Purchase Agreement]